                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                GREENEVILLE DIVISION


UNITED STATES OF AMERICA                          )
                                                  )
v.                                                )               No. 2:18-CR-53-2
                                                  )               REEVES/WYRICK
ALICIA BROOKE CARVER                              )
                                                  )
                                                  )


                                             ORDER

       Ms. Carver has moved to continue sentencing in this case, along with the deadlines for

filing objections to the Presentence Report (“PSR”) [D. 66]. In support, counsel for Ms. Carver

notes that he is aware of matters requiring further investigation and possible expert proof in order

to adequately represent Ms. Carver. [D. 66, ¶ 2]. Counsel asserts that it is in the best interest of

justice to permit further investigation prior to the submission of objections to the PSR and a

sentencing memorandum. [Id. at ¶ 3]. The Government does not oppose the motion. [Id. at ¶ 4].

       The Court may, for good cause, change any time limits or deadlines related to sentencing.

FED. R. CRIM. P. 32(b)(2); E.D. TENN. L. R. 83.9(g). With no objection from the Government, the

Court finds there is good cause to continue the hearing in this case. Ms. Carver’s unopposed

motion to continue sentencing and the deadlines for filing objections to the Presentence Report [D.

66] is GRANTED.

       IT IS SO ORDERED.


                                      ___________________________________________
                                      CHIEF UNITED STATES DISTRICT JUDGE
